Sent: Mon, 1 Aug 2016 23:39:09 -0400 _
Subject; COO| Fyre Ne@gse 1:17-cr-00600-NRB Document 63-10 Fl|ed 10/03/18 Page 1 of 1

From: Bm x\/lcl=arland -
T°= h

'-
We had a buyer come in this afternoon asking us to fill 5 international dates for SSOOk a piece With a few ideas for talent. A
manager With one of their requested names offered 5 of their talent Who are all on our platform, and the buyer agreed

$2.5rnrn in accepted offers! This is going to be garne changing as the buyer awareness continues to increase...

